Citation Nr: 1316132	
Decision Date: 05/16/13    Archive Date: 05/29/13

DOCKET NO.  12-27 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether the previously denied claim for service connection for the Veteran's cause of death, to include as due to exposure to herbicides should be reconsidered,

2.  Service connection for the Veteran's cause of death, to include as due to exposure to herbicides 


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The Veteran served on active duty from February 1953 to February 1979.  The Veteran died in November 2003.  The appellant is his surviving spouse.  

In April 2009, the Board denied the appellant's claim for service connection for the cause of the Veteran's death. 

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2011 rating decision (reflected in the Veteran's paperless, electronic (Virtual VA) file) in which the RO denied a request to reopen the appellant's claim for service connection for the Veteran's cause of death, to include as a result of exposure to herbicides, 

The appellant initiated this appeal by filing a notice of disagreement (NOD) in April 2012, and after a statement of the case (SOC) was issued in August 2012, she perfected her appeal by filing VA Form 9 (Appeal to the Board of Veterans Appeals), in October 2012.  

In response to her request, the appellant was scheduled for n April 2013 hearing before a Veterans Law Judge in Washington D.C. but prior thereto she cancelled the hearing and did not request that the hearing be rescheduled.  Rather, she indicated her desire that the case be adjudicated on the basis of the evidence of record.  

In April 2013, the Acting Chairman of the Board granted the appellant's motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2012).  

For reasons expressed below, the Board has recharacterized the appeal as encompassing both matters set forth on the title page.  The Board's decision granting reconsideration of the claim for service connection for the cause of the Veteran's death is set forth below.  The claim for service connection, on the merits, is addressed in the remand following the order; this matter is being remanded to the RO, via the AMC.  VA will notify the appellant if further action, on her part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished. 

2.  In an April 2009 decision, the Board denied the appellant's claim for service connection for the cause of the Veteran's death.  The appellant did not appeal that Board decision, and reconsideration of the decision has not been ordered..  

3.  New evidence was associated with the claim file following the Aril 2009 Board denial of the claim for service connection for the cause of the Veteran's death included relevant official service department records not previously considered.  


CONCLUSIONS OF LAW

1.  The April 2009 Board decision denying service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. §§ 20.1100(a), 20.1104 (2012).

2.  As evidence received since the April 2009 Board decision includes service department records not previously considered, the criteria for reconsideration of the claim for service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Given the Board's decision to grant reconsideration of the appellant's claim for service connection for the cause of the Veteran's death, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.  

II.  Petition to Reopen/Request for Reconsideration

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In an April 2009 decision, the Board denied the appellant's claim for service connection for the cause of the Veteran's death.  The evidence of record at the time consisted of the Veteran's application for VA compensation benefits, and the Veteran's service treatment records (STRs).  

That Board decision found that although the Veteran died in November 2003 due to retroperitoneal sarcoma, which was first shown years after his service, he did not serve within the land borders of Vietnam (including inland waterways) during service, although service personnel records showed he was stationed in Thailand at Udorn Air Force Base (AFB) from September 1971 to September 1972 and he was awarded the Vietnam Service Medal.  His military occupational specialties (MOS) were aircraft mechanic and aircraft maintenance technician.  A July 1972 performance report indicated that his current duty at Udorn AFB was NCOIC Maintenance Technical Administration and Training.  In fact, that Board decision found that while the fatal sarcoma was clearly one of the enumerated diseases associated with exposure to certain herbicide agents, the claim files did not contain any evidence which placed the Veteran in the Republic of Vietnam or any other location during the time period for which exposure to herbicides was legally presumed.  

Unless the Chairman orders reconsideration, or one of the other exceptions to finality applies, all Board decisions are final on the date stamped on the face of the decision and are not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100. 

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Significantly, however, the Board notes that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center (JSRRC), or from any other official source.  38 C.F.R. § 3.156(c)(2).  

In this case, review of the record reveals that information in Virtual VA includes an entry of October 28, 2011, in which the appellant referenced a VA newsletter concerning herbicide exposure of veterans that served in Thailand.  This was based on a recently declassified report, entitled "Project CHECO Southeast Asia Report Base Defense in Thailand 1968 - 1972" which identifies herbicide use at Udorn Airbase in Thailand during the Vietnam era, which includes the Veteran's service there from September 1971 to September 1972.

Regardless of whether this evidence will substantiate the appellant's claim, the Board notes that these records were in existence at the time of the April 2009 Board decision.  The Board also notes that the appellant had provided sufficient information for VA to obtain all of relevant service records.  38 C.F.R. § 3.156(c).  Accordingly, pursuant to 38 C.F.R. § 3.156(c), the Board finds that the additional service records, i.e., the recently declassified report, entitled "Project CHECO Southeast Asia Report Base Defense in Thailand 1968 - 1972" received following the April 2009 Board decision requires reconsideration of the claim for service connection for the cause of the Veteran's death.  

As such, analysis of the claim in light of 38 C.F.R. § 3.156(a) is unnecessary.  [The Board further notes, parenthetically, that if the reconsidered claim is ultimately granted all or in part on the basis of the additional service records received, the effective date of such award is the date entitlement arose, or the date of receipt of the previously denied claim, whichever is later.  See 38 C.F.R. § 3.156(c)(iii)(3).].  


ORDER

Reconsideration of the previously denied claim for service connection for the cause of the Veteran's death is granted. 


REMAND

A review of the record reveals that additional development of the claim for service connection for the cause of the Veteran's death, on the merits, is warranted.  

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

VA's Adjudication Procedures Manual, M21-1MR, notes that the Compensation Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases during the Vietnam era, to include Udorn Airbase.  See M21-1MR  at IV.ii.2.C.10.qq.  

Therefore, the Board finds that a remand is necessary in order to afford the appellant an opportunity to submit an additional statement regarding any duties that required the Veteran be at or near the base perimeter while serving at Udorn Airbase from September 1971 to September 1972.  Thereafter, a request should be sent to Joint Services Records Research Center (JSRRC) for any information that Compensation and Pension Services could not provide to corroborate any claimed exposure in an effort to verify the Veteran's exposure to herbicides consistent with his service in Thailand.  

While this matter is on remand, to ensure that all due process requirements are met, the appellant should be given another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the appellant should explain that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically requested that the appellant provide, or provide appropriate authorization to obtain any outstanding private medical records, including those from any private physician(s) who treated or evaluated the Veteran for his fatal cancer, to include any further evidence or statements from Dr. A. B., in addition to the June 2005 duplicate statement she submitted in applying to reopen her claim.  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the duties imposed by the VCAA.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA (to include obtaining any further opinion, if appropriate) prior t  conducting a de novo review, of the claim for service connection of the cause of the Veteran's death.

Accordingly, this matter is hereby REMANDED for the following action: 

1.  Send to the appellant a letter requesting that she provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Inform her that this should include any duties that required the Veteran to be at or near the base perimeter while serving at Udorn Airbase from September 1971 to September 1972.  

Clearly explain to the appellant that she has a full one-year period to respond (although VA may decide the claims within the one-year period).  

2.  If the appellant responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claim file.  If any records sought are not obtained, notify the appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

3.  After records and/or responses received have been associated with the claims file, or, a reasonable time period for the appellant's response has expired send a request to JSRRC in an effort to verify the Veteran's exposure to herbicides consistent with his service at Udorn Airbase from September 1971 to September 1972.  JSRRC should be provided with any necessary documentation, to include any relevant service records as well as any statements submitted by the Veteran or the appellant, or both, detailing any duties that required him to be at or near the base perimeters.  JSRRC's response should be documented in the claim file. 

4.  After receiving JSRRC's response, determine whether the evidence shows that the Veteran was exposed to herbicides during his service in Thailand.  

5.  If it is determined that the Veteran was exposed to herbicides in Thailand, arrange for the claim files to be reviewed by appropriate physician  for an opinion as to the relationship, if any, between the development of the Veteran's fatal cancer and in-service exposure to herbicides. 
 
The entire claims file, to include a complete copy of this REMAND, and copies of any relevant records on Virtual VA, must be made available to the physician  designated to render the opinion,, and the opinion report should include discussion of the Veteran's documented medical history and appellant's assertions.  

The opining physician should clearly identify the cancer that caused the Veteran's death and whether it is a type of cancer etiologically related to in-service herbicide exposure, as listed at 38 C.F.R. § 3.309(e).  

Then, the physician  should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the fatal cancer resulting in the Veteran's death had its onset in or is otherwise medically related to the Veteran's active military service, to include as due t6o in-service herbicide exposure. 

In rendering this opinion, the physician should specifically acknowledge and comment on the evidence of record, including specifically the medical records which document and serve to identify the type or form of cancer which led to the Veteran's death.  

The physician  should set forth all relevant information used in reaching an opinion, along with complete rationale for the opinion provided, in a printed (typewritten) report. 

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action (along with any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, adjudicate, on a de novo basis, the claim on appeal, in light of all pertinent evidence ad legal authority. 

8.  If the benefit sought on appeal remains denied, furnish to the appellant an appropriate SSOC that includes citation to and discussion of all additional legal authority considered, as well as clear reasons and bases for all determinations, and afford her an appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish a further adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  The RO is reminded that this appeal has been advanced on the Board's docket. 



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


